Name: 2011/74/EU: Commission Decision of 2Ã February 2011 amending Decision 2003/248/EC as regards the extension of the duration of temporary derogations from certain provisions of Council Directive 2000/29/EC in respect of plants of strawberry ( Fragaria L.), intended for planting, other than seeds, originating in Argentina (notified under document C(2011) 447)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  America;  plant product;  agricultural policy;  means of agricultural production;  European Union law;  trade
 Date Published: 2011-02-03

 3.2.2011 EN Official Journal of the European Union L 29/32 COMMISSION DECISION of 2 February 2011 amending Decision 2003/248/EC as regards the extension of the duration of temporary derogations from certain provisions of Council Directive 2000/29/EC in respect of plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in Argentina (notified under document C(2011) 447) (2011/74/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 15(1) thereof, Whereas: (1) Under Directive 2000/29/EC, plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in non-European countries, other than Mediterranean countries, Australia, New Zealand, Canada and the continental states of the United States of America, may not in principle be introduced into the Union. However, that Directive permits derogations from that rule, provided that it is established that there is no risk of spreading harmful organisms. (2) Commission Decision 2003/248/EC (2) authorises Member States to provide for temporary derogations from certain provisions of Directive 2000/29/EC to permit the import of plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in Argentina. (3) The circumstances justifying the authorisation provided for in Decision 2003/248/EC are still present and there is no new information giving cause for revision of the specific conditions. (4) By Commission Directive 2008/64/EC (3) Colletotrichum acutatum Simmonds was removed from point (c) of Section II of Part A of Annex II to Directive 2000/29/EC. Therefore this organism should no longer be included in the Annex to Decision 2003/248/EC. (5) Based on the experience gained with the application of Decision 2003/248/EC it is appropriate to extend the period of validity of that authorisation for 10 years. (6) Decision 2003/248/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2003/248/EC is amended as follows: (1) the second paragraph of Article 1 of Decision 2003/248/EC is replaced by the following: The authorisation to provide for derogations, as provided for in paragraph 1 (hereinafter referred to as the authorisation ), shall be subject, in addition to the conditions laid down in Annexes I, II and IV to Directive 2000/29/EC, to the conditions provided for in the Annex to this Decision, and shall only apply to the plants that are introduced into the Union in the period from 1 June to 30 September of each year.; (2) the following Article 3a is inserted: Article 3a This Decision shall expire on 30 September 2020.; (3) the second indent of point 1(c) of the Annex is deleted. Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 February 2011. For the Commission John DALLI Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 93, 10.4.2003, p. 28. (3) OJ L 168, 28.6.2008, p. 31.